As filed with the Securities and Exchange Commission on June 11, 2013 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 902 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.902 x (Check appropriate box or boxes) iShares Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On July 11, 2013, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 902 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until July 11, 2013, the effectiveness of the registration statement for the iShares Australian Dollar Cash Rate Fund, iShares British Pound Cash Rate Fund, iShares Canadian Dollar Cash Rate Fund, iShares Chinese Offshore Renminbi Cash Rate Fund, iShares Euro Cash Rate Fund, iShares Japanese Yen Cash Rate Fund, iShares Mexican Peso Cash Rate Fund, iShares New Zealand Dollar Cash Rate Fund, iShares Norwegian Krone Cash Rate Fund, iShares Singapore Dollar Cash Rate Fund, iShares Swedish Krona Cash Rate Fund, iShares Swiss Franc Cash Rate Fund, iShares Thai Offshore Baht Cash Rate Fund and iShares Turkish Lira Cash Rate Fund (the “Funds”), filed in Post-Effective Amendment No. 755 on August 9, 2012, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Funds was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date October 22, 2012 November 16, 2012 November 15, 2012 December 14, 2012 December 13, 2012 December 28, 2012 December 27, 2012 January 25, 2013 January 24, 2013 February 22, 2013 February 21, 2013 March 22, 2013 March 21, 2013 April 19, 2013 April 18, 2012 May 17, 2013 May 16, 2013 June 12, 2013 This Post-Effective Amendment No. 902 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 755. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 902 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 11th day of June, 2013. iSHARES TRUST By: Michael Latham* President and Trustee Date: June 11, 2013 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 902 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Michael Latham* President and Trustee Date: June 11, 2013 John E. Martinez* Trustee Date: June 11, 2013 George G.C. Parker* Trustee Date: June 11, 2013 Cecilia H. Herbert* Trustee Date: June 11, 2013 Charles A. Hurty* Trustee Date: June 11, 2013 John E. Kerrigan* Trustee Date: June 11, 2013 Robert H. Silver* Trustee Date: June 11, 2013 Robert S. Kapito* Trustee Date: June 11, 2013 Madhav V. Rajan* Trustee Date: June 11, 2013 /s/ Jack Gee Jack Gee Treasurer Date: June 11, 2013 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: June 11, 2013 * Powers of Attorney, each dated December 6, 2011, for Michael Latham, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated herein by reference toPost-Effective Amendment No. 717, filed March 8, 2012.
